Citation Nr: 1720320	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-29 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, status post thyroidectomy, to include as due to exposure to herbicides and dioxins.

2.  Entitlement to service connection for recurrent dermatitis/eczema during and after service, to include as due to exposure to herbicides (hereafter referred to as a skin disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1957, from June 1960 to August 1960, from May 1968 to July 1969, from August 1972 to January 1973, from January 1973 to June 1973, from June 1973 to March 1978, and from March 1979 to March 1987.  The Veteran received a Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Regional Office (RO) in Nashville, Tennessee.

This appeal was most recently before the Board in July 2015, at which time the Board denied service connection for thyroid cancer, status post thyroidectomy, to include as due to exposure to herbicides and/or ionizing radiation; and denied service connection for a skin disability, to include as due to exposure to herbicides.  The Veteran appealed the July 2015 decision to the Court of Appeals for Veterans Claims (CAVC).  In an Order dated in December 2016, pursuant to a Joint Motion for Partial Remand (JMPR), the CAVC vacated the Board's decision in part, and remanded the issues on appeal back to the Board for additional development consistent with the JMPR. The parties to the JMPR stipulated that the duty to assist was not fulfilled in this case under 38 U.S.C.A. § 5103A.  Specifically, the parties agree that remand is necessary to provide an opinion or examination if necessary, for the Veteran's thyroid cancer claim.  

The Board notes that the thyroid cancer claim had previously been adjudicated by VA to include as due to exposure to ionizing radiation; and the Board's July 2015 decision determined that the evidence did not support that the Veteran had any such exposure.  On appeal to the CAVC, the issue was apparently recharacterized by the parties to the JMPR without reference to ionizing radiation as a potential theory of causation.  As such, the Board finds that the JMPR parties are no longer pursuing the ionizing radiation aspect of the claim, and the Board has recharacterized the issue accordingly.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for thyroid cancer, status post thyroidectomy, to include as due to exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's skin disability is related to active duty service.


CONCLUSION OF LAW

The criteria to establish service connection for a skin disability have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2014) .


REASONS AND BASES FOR FINDING AND CONCLUSION
      
The Veteran is seeking service connection for a skin disability that he believes is linked to herbicide agents during his service, which involved visitation to the Republic of Vietnam.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, 10 percent of more at any time after service.  38 C.F.R. 3.307(a)(6)(ii).  Eczema is not listed among those diseases entitled to presumptive service connection for herbicide exposure.

As an initial matter, the Board finds that the Veteran served in the Republic of Vietnam from 1968 to 1969, and therefore, exposure to herbicides is presumed.  However, eczema is not a disease entitled to presumptive service connection for exposure to herbicides.  Therefore, the Board finds that presumptive service connection for eczema due to herbicide exposure is not warranted.

In July 2011 the Board remanded the Veteran's skin disability claim for a VA examination and opinion.  In the remand instructions, the Board specifically ordered "[a] complete rationale, to include specific comment regarding the medical and lay evidence of record, shall be made for each diagnosis rendered and each opinion expressed."  The examination was conducted in November 2013.  When the appeal returned in July 2015, the Board initially found that the remand instructions were substantially complied with and that the examination report was the most probative evidence as to whether the Veteran's skin disability is related to service.  However, the JMPR found that this examination was inadequate because the examiner's opinion was conclusory and lacked sufficient rationale.   See Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007).  Specifically, the examiner failed to address or provide any opinion as to whether the Veteran's current skin disability is the same disability he incurred in service, or related to the other various skin disabilities for which the Veteran was treated throughout his periods of active service.  Additionally, no justification was provided as to why the examiner concluded that the Veteran's skin condition is not related to active military service.  The parties also agree that when a condition is found to have begun in service, the Veteran need not prove its cause in order to obtain service connection.

The Board's prior decisions in July 2011 and July 2015 recite the in-service and post-service medical records detailing the recurring and varying skin ailments.  The Board reiterates that the Veteran's service treatment records (STRs) reveal a long and well documented history of treatment for various skin ailments spanning throughout the entirety of his military career, including a May 1983 diagnosis of non-specific dermatitis.  Although his records do not indicate a diagnosis of  "eczema" per se, they do reveal a multitude of symptomology that is quite consistent with the broad and encompassing  definition of the disability.  The most recent VA examination, in November 2013, reveals a diagnosis of mild eczema.

Indeed, cczema is defined as any of various pruritic papulovesicular types of dermatitis occurring as reactions to endogenous or exogenous agents.  In acute types there may be erythema, edema, inflammatory infiltrates in the dermis, vesiculation, crusting, and scaling.  In chronic types there may be lichenification, skin thickening, signs of excoriation; and areas of hyperpigmentation or hypopigmentation.  See Dorland's Illustrated Medical Dictionary 592 (32nd ed. 2012).

Lay evidence is generally competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A layperson may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Laypersons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a layperson is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159 (a)(2).

Dermatitis, including eczema, is a type of disability that a layperson is capable of  identifying.  Accordingly, the Veteran's is competent to say that he has sustained the symptoms of eczema and/or dermatitis.  In view of the competent lay and medical evidence showing recurring and varying nature of his skin ailments both in service and after, the Board finds the Veteran's statements of having recurring skin rash since service are credible; and therefore concludes that current skin eczema and/or dermatitis is etiologically related to service.  Therefore, another remand for an examination regarding the Veteran's skin disability is unnecessary due to the competent and credible lay and medical evidence.  In this regard, the extensive medical record detailing the Veteran's skin condition, is highly probative in deciding this appeal.  

After careful reexamination and affording all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record is in relative equipoise.  Therefore, service connection for recurrent dermatitis/eczema is warranted.


ORDER

Entitlement to service connection for recurrent dermatitis/eczema is granted.


   REMAND
      
In the July 2015 decision, the Board conceded presumptive exposure to Agent Orange, but found no evidence that the Veteran's thyroid cancer was incurred in service, or manifested to a compensable degree within one year of separation from service.  The Veteran submitted medical treatise evidence to support his appeal, and the JMPR noted the Board needs to consider this evidence when determining whether an examination is necessary to establish the claim.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the factor of relationship of current disability to service, the Veterans Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

The parties of the JMPR agree that the Veteran is entitled to an opinion or examination if necessary, to determine whether the Veteran's thyroid residuals are related to service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate VA examiner to determine the nature, extent, onset, and etiology of thyroid cancer status post thyroidectomy.  The claims file shall be made available and carefully reviewed by the examiner.  If the individual designated to provide the opinion determines that an examination of the Veteran is necessary to provide an informed opinion, such examination should be scheduled.  The claims folder and medical treatise evidence submitted by the Veteran must be made available to and reviewed by the individual designated to provide the opinion.

The examiner shall then opine as to the following:
      
Whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's thyroid cancer residuals are related in any manner, as due to in-service exposure to dioxin, Agent Orange, or any other herbicide.  The examiner shall specifically consider the articles submitted by the Veteran as detailed in the December 2016 JMPR, as approved by Order of the CAVC.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2.  Readjudicate the issues of entitlement to service connection for thyroid cancer status post thyroidectomy.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a Supplemental Statement of the Case (SSOC) and should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




